J-S01045-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
                  Appellant               :
                                          :
             v.                           :
                                          :
MILTON MARTINEZ                           :   No. 583 MDA 2016

                 Appeal from the Order entered April 5, 2016
                in the Court of Common Pleas of York County,
              Criminal Division, No(s): CP-67-CR-0002330-2015

BEFORE: GANTMAN, P.J., DUBOW and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED MARCH 28, 2017

      The Commonwealth of Pennsylvania appeals from the Order granting

the Petition for Writ of Habeas Corpus filed by Milton Martinez (“Martinez”).

We affirm.

      In its Opinion, the trial court set forth the factual history underlying

the instant appeal, which we adopt as though fully restated herein.      See

Trial Court Opinion, 4/5/16, at 2-5.

      Briefly, while Martinez was driving his pickup truck on Interstate 83 in

York County, a mattress fell from the bed of the truck and onto the highway.

Three to four mattresses, tied with string, remained in the bed of the truck.

Two vehicles stopped behind the mattress on the highway. A tractor-trailer

then struck the vehicles from behind, killing one person and injuring a

second person.
J-S01045-17


        Police subsequently charged Martinez with one count each of homicide

by vehicle, aggravated assault by vehicle and involuntary manslaughter; and

two counts of recklessly endangering another person.1         Martinez filed a

Petition for Writ of Habeas Corpus. After a hearing, the trial court granted

Martinez’s Petition. Thereafter, the Commonwealth filed the instant timely

appeal, and a Pa.R.A.P. 311(d) Certification that the trial court’s Order will

terminate or substantially handicap the prosecution of the offense.

        The Commonwealth presents the following claim for our review:

        DID THE TRIAL COURT ERR IN GRANTING [MARTINEZ’S]
        PETITION FOR WRIT OF HABEAS CORPUS, HOLDING THAT THE
        COMMONWEALTH DID NOT MAKE OUT A PRIMA FACIE CASE
        AGAINST [MARTINEZ]?

Brief for the Commonwealth at 4.

        The Commonwealth claims that in granting Martinez’s Petition, the trial

court improperly “used a weight analysis, wholly ignoring well-established

law that credibility is not at issue in a prima facie preliminary hearing.” Id.

at 16. The Commonwealth asserts that “weight and credibility of evidence

are not factors at this stage of proceedings.”       Id. at 17 (emphasis in

original).   According to the Commonwealth, it presented evidence that

Martinez acted recklessly. Id. at 20. In support, the Commonwealth states

that Martinez drove on Interstate 83 with several mattresses stacked on the

top of the sides of the truck bed, and that Martinez “improperly” tied the

mattresses down to his truck with “lightweight string.”       Id. at 21.   The

1
    See 75 Pa.C.S.A. §§ 3732, 3732.1; 18 Pa.C.S.A. §§ 2504, 2705.


                                   -2-
J-S01045-17


Commonwealth     contends   that   Martinez   “did   not   sufficiently   tie   the

mattresses to his truck is evidenced by the fact that one of the mattresses

came loose on the highway, flew in the air, and landed in the center of the

right lane of [Interstate] 83.”    Id.    After the accident, the string “was

dangling loosely” and was not “secured tightly in any fashion.” Id. (citation

omitted). The Commonwealth further argues that the trial court improperly

relied on the actions of Pennsylvania State Trooper Matthew Kabacinski

(“Trooper Kabacinski”) in addressing whether Martinez had acted recklessly.

Id. at 22-23.

      In reviewing a trial court’s order granting a defendant’s petition for

writ of habeas corpus,

      we must generally consider whether the record supports the trial
      court’s findings, and whether the inferences and legal
      conclusions drawn from those findings are free from error. A
      trial court may grant a defendant’s petition for writ habeas
      corpus where the Commonwealth has failed to present a prima
      facie case against the defendant. A prima facie case exists when
      the Commonwealth produces evidence of each of the material
      elements of the crime charged and establishes sufficient
      probable cause to warrant the belief that the accused committed
      the offense. Notably, the Commonwealth does not have to
      prove the defendant’s guilt beyond a reasonable doubt. Further,
      the evidence must be considered in the light most favorable to
      the Commonwealth so that inferences that would support a
      guilty verdict are given effect.

Commonwealth v. Santos, 876 A.2d 360, 363 (Pa. 2005) (internal

quotation marks and citations omitted).

      In its Opinion addressing Martinez’s Petition for Writ of Habeas Corpus,

and its Opinion filed pursuant to Pa.R.A.P. 1925(a), the trial court set forth


                                   -3-
J-S01045-17


its   reasons    for   granting   habeas   corpus   relief,   and   addressed   the

Commonwealth’s claim raised on appeal. See Trial Court Opinion, 7/7/16,

at 2-5; Trial Court Opinion, 4/6/16, at 5-7, 10-12. We agree with the trial

court’s reasoning and conclusion, as set forth in its Opinions, and affirm on

this basis.     See Trial Court Opinion, 7/7/16, at 2-5; Trial Court Opinion,

4/6/16, at 5-7, 10-12.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/28/2017




                                     -4-